UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5140


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHONA RENEA LANGLEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.      James P. Jones, Chief
District Judge. (1:05-cr-00057-JPJ-PMS-1)


Submitted:    December 18, 2009             Decided:   January 28, 2010


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Brian J. Beck,
Assistant Federal Public Defender, Abingdon, Virginia, for
Appellant. Julia C. Dudley, United States Attorney, Jennifer R.
Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shona      Renea       Langley        appeals         the    district          court's

judgment     revoking         her     original          sentence         of        probation      and

imposing a thirty-six month prison sentence.                             We affirm.

             In 2005, Langley pled guilty, pursuant to a written

plea   agreement,       to    one     count    of       misprision        of       a    felony,    in

violation of 18 U.S.C. § 4 (2006).                       A conviction under 18 U.S.C.

§ 4    carries    a    maximum       term     of    imprisonment              of    three   years.

Langley’s    guideline         range    for        the       offense      was       zero    to    six

months’ imprisonment.               She was sentenced to a five-year term of

probation.

             In   July       2008,    Langley’s           probation        officer         filed   a

probation violation report with the district court.                                     The report

detailed five violations of the terms of Langley’s probation –

that    Langley       left    the    judicial           district     without            permission,

failed to submit her mandatory monthly reports to her probation

officer for the months of April, May and June of 2008, failed to

notify    her     probation         officer        of    a    change       in       address,      was

associating with a known felon, and was neglecting her parental

responsibilities.            These violations occurred when Langley, after

leaving her children in the care of others, began living with

Charlie     Smith,      a    known     felon,        in      the    Eastern            District    of

Virginia.       After a revocation hearing, the district court opted



                                               2
to continue Langley’s probation and ordered her to serve a four-

month term at a community corrections center.

             At the time of the hearing, Langley was subject to

detention by state authorities for also violating the terms of

her state probation.         Accordingly, instead of beginning to serve

her four-month term at the community corrections center, Langley

was     released     to   state     authorities      and     placed    under      state

custody.     Langley, through her attorney, advised the court that

she   intended      to    remain    in    state    custody    pending       her   state

revocation       hearing,    and    Langley’s      federal     probation       officer

directed that Langley was to contact her if she secured a bond

on the state charges.          Langley did secure a bond, but failed to

notify her federal probation officer when she was released from

state     custody.        Instead,       Langley    again     left    the    judicial

district    in     the    company    of   Smith.      Consequently,         Langley’s

probation officer filed a second probation violation report with

the district court.

            Langley’s       new     probation      violation     report      detailed

violations similar to the earlier report – that Langley traveled

outside of the district without permission, was neglecting her

responsibilities as a parent, failed to notify her probation

officer of a change in address, and was associating with a known

felon.     The report also referenced two additional violations.

It noted Langley’s failure to follow the instructions of her

                                           3
probation officer – in that she failed to contact the probation

officer upon her release from state custody – and that Langley

had   recently        been      arrested     and       convicted      in    state     court    on

multiple charges relating to bad checks.                           At her new probation

revocation hearing, Langley admitted to these latest violations,

and the district court, noting that Langley had committed these

latest probation violations in a matter of days after she had

previously appeared before the court, sentenced her to thirty-

six months' imprisonment – the statutory maximum.                                 Langley now

appeals that sentence.

              We review probation revocation sentences “to determine

if they are plainly unreasonable.”                         United States v. Moulden,

478   F.3d     652,       656   (4th    Cir.      2007).        Review      of    a   probation

revocation sentence under this standard proceeds in two parts.

First, we must determine whether the sentence is unreasonable.

Id.      If    the    sentence         is   not       unreasonable,        it    is   affirmed.

United States v. Crudup, 461 F.3d 433, 439 (4th Cir. 2006).                                   If

we deem the sentence unreasonable, however, then we must ask

whether       it     is    “plainly”        unreasonable          –    “relying        on     the

definition of ‘plain’ [used] in . . . ‘plain’ error analysis.”

Id.   Thus, we would assess whether the unreasonableness of the

sentence is “clear” or “obvious.”                         Id.      Importantly, when we

review    a    probation        revocation        sentence      for    reasonableness         we

“take[] a more ‘deferential appellate posture concerning issues

                                                  4
of   fact   and       the   exercise     of    discretion’        than   reasonableness

review for guidelines sentences.”                  Moulden, 478 F.3d at 656.

            On    appeal,      Langley        attacks     both    the    procedural   and

substantive reasonableness of her sentence, contending that the

district     court      failed      to   include      an     adequate     statement    of

reasons justifying its imposition of a thirty-six month sentence

and arguing that a thirty-six month sentence is too extreme a

punishment given that the Chapter 7 policy statements suggested

only a five to eleven month sentencing range in her case.                              We

disagree on both points.

            First, the record in this case evinces no significant

procedural    error.          The   record        shows    that   the    district   court

adopted Langley’s probation violation report, which included the

five to eleven month imprisonment range suggested by the Chapter

7 policy statements, but chose to sentence Langley to thirty-six

months of imprisonment based on her continued and persistent

criminal conduct, her repeated violations of the conditions of

her parole, and to afford her the opportunity to take advantage

of opportunities for self-improvement provided by the Bureau of

Prisons.         It    is    well    established          that    a   district   court’s

statement of reasons in the probation revocation context “need

not be as specific as has been required for departing from a

traditional guidelines range,” Moulden, 478 F.3d at 657, and we



                                              5
conclude       the     district      court’s      reasoning      in      this     case     was

sufficient.

               Second,       Langley’s       sentence     is     not       substantively

unreasonable, much less plainly so.                   Langley’s violations of her

probation, while minor, were numerous and persistent.                             While the

Chapter    7    policy      statements       only    suggested      a    five    to    eleven

month   sentencing          range,    this    range     was   based       only    upon     the

severity of the single most severe violation.                           This circuit has

recognized that it is appropriate for a district court, when

facing a repeat probation violator, “to take account not only of

the severity of probation violations, but also their number, in

fashioning a revocation sentence.”                   Id. at 658.         Keeping in mind

that “the sentencing court retains broad discretion to revoke a

defendant’s probation and impose a term of imprisonment up to

the statutory maximum,” id. at 657, we believe that the number

and frequency of Langley’s violations sufficiently justifies the

district court’s sentence.

               Accordingly, we affirm the district court’s judgment.

We   dispense        with    oral    argument       because   the       facts    and     legal

contentions          are    adequately       presented    before         the     court     and

argument would not aid the decisional process.

                                                                                   AFFIRMED




                                              6